    Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 1 of 26 PageID #:70




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS,
                           EASTERN DIVISION

TATINIA LYONS,                             )
                                           )
              Plaintiff,                   )
                                           )       No.    1:19-cv-04763
       v.                                  )
                                           )       District Judge. Robert M. Dow, Jr.
EQUIFAX INFORMATION                        )
SERVICES LLC and VERIZON                   )       Magistrate Judge Jeffrey Cummings
WIRELESS SERVICES,                         )
LLC, a division of VERIZON                 )
COMMUNICATIONS, INC.,                      )
                                           )
              Defendants.                  )


          V E R I Z O N W I R E L E S S S E R V I C E S , LLC’ S A N S W E R T O
       P L A I NT I F F ’ S C O M P L A I NT A N D A F F I R M A T I V E D E F E N S E S

       Defendant, Verizon Wireless Services, LLC, (“Verizon”), by and through its

undersigned counsel, for its Answer and Affirmative Defenses to Plaintiff’s Com-

plaint, states as follows1:

                                         ANSWER

       Plaintiff Tatinia Lyons’ identity was stolen by a sales representative at a

Chicagoland Verizon Wireless store. Ms. Lyons filed a police report and sent multi-

ple dispute letters explaining she had never agreed to purchase new iPhone and

iPad devices nor sign up for wireless service with Verizon. Despite her best efforts,

Defendants Equifax Information Services LLC (“Equifax”) and Verizon Wireless

Services, LLC (“Verizon”) continued to report derogatory and inaccurate credit in-



* The Complaint’s allegations and headings are repeated herein for organizational
purposes only, and should be considered denied.
    Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 2 of 26 PageID #:71




formation about her, in violation of the liability provisions of the Fair Credit Report-

ing Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

       ANSWER: Verizon denies reporting inaccurate derogatory information

about the Plaintiff, and denies violating the FCRA. After reasonable inquiry, Veri-

zon lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in this unnumbered Paragraph, and therefore, denies the re-

maining allegations in this unnumbered paragraph.

                                       Parties

       1.    Plaintiff Tatinia Lyons resides in this district.

       ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 1, and

therefore, denies the allegations.

       2.    Defendant Equifax Information Services LLC, a “global information so-

lutions company” which “assimilates and analyzes data on more than 820 million

consumers,” is headquartered in Georgia but regularly conducts business in this

district.

       ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 2, and

therefore, denies the allegations.

       3.    Defendant Verizon Wireless Services, LLC is a division of Verizon

Communications, Inc., doing business as “Verizon Wireless.” Verizon attempted to




                                           2
    Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 3 of 26 PageID #:72




collect a delinquent debt from Plaintiff in this district, maintains a registered agent

and regularly conducts business here.

      ANSWER: Defendant admits only that Verizon is indirectly wholly owned

by Verizon Communications Inc. After reasonable inquiry, Verizon lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allega-

tions in Paragraph 3, and therefore, denies the allegations.

                              Jurisdiction and Venue

      4.       This Court has federal question jurisdiction under 15 U.S.C. § 1681p

and 28 U.S.C. § 1331 as Plaintiff’s claims arise under a federal statute.

      ANSWER: These allegations consist of legal conclusions to which no re-

sponse is required. To the extent a response is required, Verizon denies that Plain-

tiff is entitled to any relief for its claims against Verizon, and denies that Verizon

violated the FCRA.

      5.       Supplemental jurisdiction over the state law claim should be exercised

under 28 U.S.C. § 1367(a).

      ANSWER: These allegations consist of legal conclusions to which no re-

sponse is required. To the extent a response is required, Verizon denies that Plain-

tiff is entitled to any relief for its claims against Verizon, and denies that Verizon

violated any state law.

      6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) since

Plaintiff resides here and the activities giving rise to Plaintiff’s causes of action oc-

curred here.




                                           3
    Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 4 of 26 PageID #:73




      ANSWER: These allegations consist of legal conclusions to which no re-

sponse is required.

                           Facts Relevant to All Counts

      7.     On or about April 1, 2017, Plaintiff went to a Verizon Wireless store

and inquired about the price of cell phone service. Plaintiff did not sign up for ser-

vice and did not pay for or leave with any devices. Instead, she advised that she was

merely shopping around.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 7, and

therefore, denies the allegations.

      8.     Sometime during the first two weeks in April of 2017, a Verizon Wire-

less store employee used Plaintiff’s personal identifying information and signed her

up for cell service, a device protection plan, and purchased two iPhones and an iPad

using her name.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 8, and

therefore, denies the allegations.

      9.     Plaintiff learned this when she began receiving “Welcome to Verizon”

correspondence.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 9, and

therefore, denies the allegations.




                                          4
    Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 5 of 26 PageID #:74




      10.    Plaintiff went to the Verizon Wireless store, spoke with the manager,

and began the dispute process.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 10, and

therefore, denies the allegations.

      11.    Plaintiff also visited the Chicago Police Department and completed a

case incident report.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 11, and

therefore, denies the allegations.

      12.    Plaintiff spoke with Verizon Wireless customer service and/or fraud

department representatives to explain the theft on multiple occasions, including but

not limited to April 12, 13, 14, 25, 26, 27, and May 2, 2017.

      ANSWER: Verizon admits that Plaintiff spoke with Verizon representatives

on certain occasions. After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegations in Para-

graph 12, and therefore, denies the allegations.

      13.    Despite these calls, on or about July 4, 2017, Verizon Wireless sent

Plaintiff a demand for payment in the amount of $2,278.62:




                                           5
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 6 of 26 PageID #:75




      ANSWER: The subject letter speaks for itself. As a further response, Veri-

zon lacks sufficient knowledge or information to form a belief as to the truth of the

allegation that Verizon sent a demand for payment “despite these calls.”

      14.   Plaintiff wrote to Verizon Wireless and enclosed a copy of her police

report.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 14, and

therefore, denies the allegations.

      15.   Plaintiff received a reference number from Verizon’s National Fraud

Governance Operations Team.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 15, and

therefore, denies the allegations.

      16.   On or about July 18, 2017, Verizon Wireless advised Plaintiff in an e-

mail that “Your Verizon claim has been resolved.”



                                         6
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 7 of 26 PageID #:76




      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 16, and

therefore, denies the allegations.

      17.   That same day, Plaintiff wrote to TransUnion, Experian, and Equifax,

explained the identity theft, and sent a copy of her police report.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 17, and

therefore, denies the allegations.

      18.   However, when Plaintiff checked her Experian and Equifax credit re-

ports after her July 18, 2017 disputes, the Verizon debt was listed as delinquent.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 18, and

therefore, denies the allegations.

      19.   In October of 2017, Verizon sent Plaintiff’s account to collection agency

Diversified Consultants, Inc. Diversified Consultants demanded payment of a

$410.15 collection fee and the previously disputed balance of $2,688.77.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 19, and

therefore, denies the allegations.

      20.   Plaintiff disputed the debt with Diversified Consultants and heard

nothing else.




                                          7
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 8 of 26 PageID #:77




      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 20, and

therefore, denies the allegations.

      21.   In December of 2017, Plaintiff applied and was rejected for a credit

card with First Bankcard.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 21, and

therefore, denies the allegations.

      22.   In April of 2018, Plaintiff received a collection letter from Convergent

Outsourcing, Inc., another collection agency representing Verizon. Convergent’s let-

ter demanded the same $410.15 collection fee and balance of $2,688.77 previously

disputed with Verizon and Diversified Consultants.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 22, and

therefore, denies the allegations.

      23.   Because of the April 2018 collection letter, Plaintiff checked her credit

reports again and saw the Equifax and Experian were still reporting the debt,

without reference to her July 2017 dispute.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 23, and

therefore, denies the allegations.




                                         8
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 9 of 26 PageID #:78




      24.    On or about April 24, 2018, Equifax corrected Plaintiff’s address on her

credit file but did not fix the Verizon information.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 24, and

therefore, denies the allegations.

      25.    On or about May 18, 2018, Plaintiff was again denied a credit card

from First Bankcard.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 25, and

therefore, denies the allegations.

      26.    On or about June 27, 2018, Plaintiff sent dispute letters back to

Equifax, Experian, and Verizon asking that the derogatory Verizon account infor-

mation be deleted. Plaintiff submitted a copy of the e-mail from Verizon’s fraud de-

partment advising that the matter had been resolved in her favor and a copy of the

police report.

      ANSWER: The subject letter speaks for itself. After reasonable inquiry,

Verizon lacks sufficient knowledge or information to form a belief as to the truth of

the remaining allegations in Paragraph 26, and therefore, denies the allegations.

      27.    Experian removed the Verizon account information.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 27, and

therefore, denies the allegations.




                                          9
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 10 of 26 PageID #:79




      28.    Equifax responded with a letter claiming it could not confirm Plain-

tiff’s identity and on or about July 23, 2018, Plaintiff submitted the requested in-

formation.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 28, and

therefore, denies the allegations.

      29.    In response to Plaintiff’s re-submission packet, Equifax sent another

letter claiming it could not confirm Plaintiff’s identity.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 29, and

therefore, denies the allegations.

                                       COUNT I

    Violations of the Fair Credit Reporting Act Against Defendant Verizon
                              15 U. S. C. § 1681s-2(b)

      30.    Plaintiff hereby restates, realleges, and incorporates herein by refer-

ence paragraphs 1- 29 as if set forth fully in this Count.

      ANSWER: Verizon restates, realleges, and reincorporates its answers to

paragraphs 1-29 as if fully set forth herein.

      31.    Plaintiff is a “consumer,” as that term is defined by the FCRA, 15

U.S.C. § 1681a(c).

      ANSWER: Paragraph 31 contains allegations that call for a legal conclusion

to which no response is required. To the extent that an answer is required, Verizon




                                           10
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 11 of 26 PageID #:80




lacks sufficient knowledge or information to form a belief as to the truth of the alle-

gations in Paragraph 31, and therefore, denies the allegations.

      32.     Verizon is a “person,” as that term is defined by the FCRA, 15 U.S.C.

§ 1681a(b).

      ANSWER: Paragraph 32 contains allegations that call for a legal conclusion

to which no response is required. To the extent that an answer is required, Verizon

lacks sufficient knowledge or information to form a belief as to the truth of the alle-

gations in Paragraph 32, and therefore, denies the allegations.

      33.     Under the FCRA, 15 U.S.C. § 1681s-2(b):

              (2)   Duty to correct and update information. A person who--

                    (A)     regularly and in the ordinary course of business furnishes

information to one or more consumer reporting agencies about the person’s transac-

tions or experiences with any consumer; and

                    (B)     has furnished to a consumer reporting agency information

that the person determines is not complete or accurate, shall promptly notify the

consumer reporting agency of that determination and provide to the agency any cor-

rections to that information, or any additional information, that is necessary to

make the information provided by the person to the agency complete and accurate,

and shall not thereafter furnish to the agency any of the information that remains

not complete or accurate.




                                          11
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 12 of 26 PageID #:81




      ANSWER: Verizon states that the FCRA speaks for itself. To the extent that

Plaintiff misquotes, misstates, or otherwise mischaracterizes its contents, the allega-

tions of Paragraph 33 are denied.

       34.   Despite the provisions of § 1681s-2(b), Verizon continued to report de-

rogatory and inaccurate statements regarding Plaintiff’s credit history and her lia-

bility for an account that was never hers.

      ANSWER: Verizon denies the allegations of Paragraph 34.

       35.   Despite the provisions of § 1681s-2(b), and despite receipt of multiple

and continuing disputes from Plaintiff, Verizon continued to report derogatory and

inaccurate statements regarding Plaintiff’s credit history and her liability for an ac-

count that was never hers.

      ANSWER: Verizon denies the allegations of Paragraph 35.

       36.   Verizon reported inaccurate information that reflects negatively upon

the Plaintiff, Plaintiff’s repayment and credit history, Plaintiff’s financial responsi-

bility, and her credit worthiness.

      ANSWER: Verizon denies the allegations of Paragraph 36.

      37.     Notwithstanding Plaintiff’s disputes, Verizon failed to conduct rea-

sonable investigations concerning those disputes or alternatively, conducted an in-

vestigation and then willfully ignored the dispute information provided.

      ANSWER: Verizon denies the allegations of Paragraph 37.

      38.     Notwithstanding Plaintiff’s disputes, Verizon deliberately, willfully,

recklessly and negligently reported inaccurate information about the Plaintiff.




                                             12
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 13 of 26 PageID #:82




      ANSWER: Verizon denies the allegations of Paragraph 38.

      39.    Verizon’s conduct renders it liable under §§ 1681n and o of the FCRA

as Verizon willfully and negligently failed to comply with the reporting require-

ments placed on furnishers of consumer credit information.

      ANSWER: Verizon denies the allegations of Paragraph 39.

      40.    As a direct and proximate result of Verizon’s willfulness and negli-

gence, and its failings under § 1681s-2(b), Plaintiff suffered discrete and concrete

injury.

      ANSWER: Verizon denies the allegations of Paragraph 40.

      41.    Plaintiff lost credit opportunities as a direct result of Verizon’s will-

fulness and negligence, suffered harm to her credit reputation and score, and spent

hours trying to fix the issues with Verizon’s account. She was twice referred to col-

lections, even after Verizon claimed it has absolved her of any liability on the dis-

puted account and was denied for a credit card on two occasions. The Verizon re-

sponse caused Plaintiff significant distress, aggravation, stress, and anxiety.

      ANSWER: Verizon denies the allegations of Paragraph 41.

      WHEREFORE, Verizon prays that Plaintiff takes nothing by way of its Com-

plaint, that this Court dismiss Plaintiff’s Claims, enter judgment in favor of Veri-

zon, and grant any such other relief as the Court shall deem just and equitable.

Moreover, Verizon denies that Plaintiff is entitled to the requested relief, or any

other relief whatsoever.




                                         13
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 14 of 26 PageID #:83




                                   COUNT II
                  Violations of the Fair Credit Reporting Act
             Against Defendant Equifax Information Solutions LLC
                   15 U.S.C. § 1681e(b) and 15 U.S.C. § 1681i

      42.    Plaintiff hereby restates, realleges, and incorporates herein by refer-

ence paragraphs 1-29 as if set forth fully in this Count.

      ANSWER: Verizon restates, realleges, and reincorporates its answers to

paragraphs 1-29 as if fully set forth herein.

      43.    Plaintiff is a “consumer,” as that term is defined by the FCRA, 15

U.S.C. § 1681a(c).

      ANSWER: Paragraph 43 contains allegations that call for a legal conclusion

to which no response is required. To the extent that an answer is required, Verizon

lacks sufficient knowledge or information to form a belief as to the truth of the alle-

gations in Paragraph 43, and therefore, denies the allegations.

      44.    Equifax is a “consumer reporting agency,” as that term is defined by

the FCRA, 15 U.S.C. § 1681a(f).

      ANSWER: Paragraph 44 contains allegations that call for a legal conclusion

to which no response is required. To the extent that an answer is required, after

reasonable inquiry, Verizon lacks sufficient knowledge or information to form a be-

lief as to the truth of the allegations in Paragraph 44, and therefore, denies the al-

legations.

      45.    Pursuant to the FCRA, 15 U.S.C. § 1681e(b), whenever a consumer re-

porting agency prepares a consumer report, it shall follow reasonable procedures to




                                          14
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 15 of 26 PageID #:84




assure maximum possible accuracy of the information concerning the individual

about whom the report relates.

         ANSWER: Verizon states that the FCRA speaks for itself. To the extent that

Plaintiff misquotes, misstates, or otherwise mischaracterizes its contents, the allega-

tions of Paragraph 45 are denied.

         46.   Equifax failed to comport with its responsibilities under the FCRA, 15

U.S.C. § 1681e(b).

         ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 46, and

therefore, denies the allegations.

         47.   Plaintiff’s consumer report contained inaccurate information regarding

the Verizon account and, despite providing Equifax with information demonstrating

the account was not hers, Equifax continued reporting inaccurate information.

         ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 47, and

therefore, denies the allegations.

         48.   Plaintiff filed a police report and even submitted correspondence from

the alleged creditor to demonstrate she bore no responsibility for the Verizon ac-

count.

         ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 48, and

therefore, denies the allegations.




                                          15
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 16 of 26 PageID #:85




      49.    Equifax’s failings caused potential credit grantors (including First

Bankcard) to view Plaintiff’s credit file negatively, as her consumer report inaccu-

rately reflected that Plaintiff was delinquent on the Verizon account.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 49, and

therefore, denies the allegations.

      50.    Equifax also failed to comport with its responsibilities under the

FCRA, 15 U.S.C. § 1681i.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 50, and

therefore, denies the allegations.

      51.    Despite its receipt of multiple disputes from Plaintiff, Equifax failed to

delete the information consistent with its duties under § 1681i(a)(5).

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 51, and

therefore, denies the allegations.

      52.    Alternatively, or in addition to the above paragraph, Equifax failed to

conduct a reasonable investigation into Plaintiff’s notice of dispute, as required by

§ 1681i(a)(1)(A).

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 52, and

therefore, denies the allegations.




                                          16
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 17 of 26 PageID #:86




       53.    Equifax maintained inaccurate information in Plaintiff’s credit file

that reflects negatively upon the Plaintiff, Plaintiff’s repayment and credit history,

Plaintiff’s financial responsibility, and her credit worthiness.

       ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 53, and

therefore, denies the allegations.

       54.    Equifax reported false and inaccurate credit information about Plaintiff

even after Plaintiff complied with Equifax’s dispute procedures.

       ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 54, and

therefore, denies the allegations.

       55.    Notwithstanding Plaintiff’s disputes, Equifax failed to conduct reason-

able investigations concerning those disputes or alternatively, conducted an investi-

gation and then willfully ignored the information provided.

       ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 55, and

therefore, denies the allegations.

       56.    Notwithstanding Plaintiff’s disputes, Equifax deliberately, willfully,

recklessly and negligently failed to remove the inaccurate information from Plain-

tiff’s consumer credit file.




                                           17
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 18 of 26 PageID #:87




      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 56, and

therefore, denies the allegations.

      57.    Equifax’s conduct renders it liable under §§ 1681n and o of the FCRA.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 57, and

therefore, denies the allegations.

      58.    Plaintiff lost credit opportunities as a direct result of Equifax’s willful-

ness and negligence, suffered harm to her credit reputation and score, and spent

hours trying to fix the issues on her Equifax report and confirm her identity as

Equifax repeatedly requested.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 58, and

therefore, denies the allegations.

      WHEREFORE, Verizon prays that Plaintiff takes nothing by way of its Com-

plaint, that this Court dismiss Plaintiff’s Claims, enter judgment in favor of Veri-

zon, and grant any such other relief as the Court shall deem just and equitable.

Moreover, Verizon denies that Plaintiff is entitled to the requested relief, or any

other relief whatsoever, from Verizon.

                                  COUNT III
  Violations of the Illinois Consumer Fraud Act Against Defendant Verizon
                                 815 IL CS 505/2

      59.    Plaintiff hereby restates, realleges, and incorporates herein by refer-

ence paragraphs 1-29 as if set forth fully in this Count.


                                          18
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 19 of 26 PageID #:88




      ANSWER: Verizon restates, realleges, and reincorporates its answers to

paragraphs 1-29 as if fully set forth herein.

      60.    Verizon committed unfair practices in contravention of 815 ILCS 505/2

in continuing to demand payment on an account and devices it knew to be fraudu-

lently opened.

      ANSWER: Verizon denies the allegations of Paragraph 60.

      61.    On or about July 18, 2017, Verizon claimed that it would alert the

credit reporting bureaus and take necessary steps to ensure Plaintiff was not held

liable for the disputed account.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 61, and

therefore, denies the allegations.

      62.    Despite this letter, Verizon continued to demand payment from Plain-

tiff, unfairly assessed a $410.15 collection fee, and referred to the account to two

separate collection agencies.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 62, and

therefore, denies the allegations.

      63.    In determining whether a given course of conduct or act is unfair un-

der the ICFA, consideration shall be given to the interpretations of the Federal

Trade Commission and the federal courts relating to Section 5(a) of the Federal

Trade Commission Act. The published statement of factors considered by the Fed-




                                          19
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 20 of 26 PageID #:89




eral Trade Commission in measuring unfairness are: (1) whether the practice of-

fends public policy; (2) whether it is immoral, unethical, oppressive or unscrupu-

lous; (3) whether it causes substantial injury to consumers.

         ANSWER: Verizon states that the Illinois Consumer Fraud Act speaks for

itself and case law interpreting the Illinois Consumer Fraud Act speaks for itself. To

the extent that Plaintiff misquotes, misstates, or otherwise mischaracterizes their

contents, the allegations of Paragraph 63 are denied.

         64.   However, all three of these criteria do not need to be satisfied to sup-

port a finding of unfairness. A practice may be unfair because of the degree to which

it meets one of the criteria or, to a lesser extent, to the manner in which it meets all

three.

         ANSWER: Verizon states that the Illinois Consumer Fraud Act speaks for

itself and case law interpreting the Illinois Consumer Fraud Act speaks for itself. To

the extent that Plaintiff misquotes, misstates, or otherwise mischaracterizes their

contents, the allegations of Paragraph 64 are denied.

         65.   Verizon’s practices with respect to Plaintiff offends public policy (e.g.,

referring a confirmed identity theft consumer to collections despite receipt of a po-

lice report), is unethical, oppressive and unscrupulous (e.g., threatening and then

following through with negative credit reporting and demanding amounts known

not to be owed), and causes substantial injury to consumers generally (e.g., failing

to maintain reasonable procedures to account for identity theft in its stores and in

response to multiple disputes).




                                            20
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 21 of 26 PageID #:90




      ANSWER: Verizon denies the allegations of Paragraph 65.

      66.    Verizon agreed the account was not Plaintiff’s responsibility but kept

sending her to collections.

      ANSWER: After reasonable inquiry, Verizon lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 66, and

therefore, denies the allegations.

      67.    Verizon’s unfair acts were committed in the course of Illinois trade and

commerce and result from a purported Illinois consumer transaction.

      ANSWER: Verizon denies the allegations of Paragraph 67.

      68.    Verizon acted unfairly and oppressively by failing to comply with its

duty of good faith and by failing to cooperate in mitigating Plaintiff’s damages.

      ANSWER: Verizon denies the allegations of Paragraph 68.

      69.    Verizon acted with reckless indifference and failed to adopt (or, alter-

natively, follow) appropriate identity theft and fraud procedures in Plaintiff’s case.

      ANSWER: Verizon denies the allegations of Paragraph 69.

      70.    Instead, Verizon continued making demands for payment of the debt,

when it knew or should have known Plaintiff did not owe, and never had owed.

      ANSWER: Verizon denies the allegations of Paragraph 70.

      71.    Verizon made the payment demands in the hope that Plaintiff would

rely on its representations and make a payment.

      ANSWER: Verizon denies the allegations of Paragraph 71.




                                          21
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 22 of 26 PageID #:91




       72.       Plaintiff has suffered significant distress resulting from her receipt of

continuing incorrect and inaccurate dunning letters and from the continued nega-

tive credit reporting. She spent time, effort, and money disputing the debt to no

avail. She was denied credit and didn’t apply for additional credit because she knew

it was futile.

       ANSWER: Verizon denies the allegations of Paragraph 72.

       WHEREFORE, Verizon prays that Plaintiff takes nothing by way of its Com-

plaint, that this Court dismiss Plaintiff’s Claims, enter judgment in favor of Veri-

zon, and grant any such other relief as the Court shall deem just and equitable.

Moreover, Verizon denies that Plaintiff is entitled to the requested relief, or any

other relief whatsoever.

                               AFFIRMATIVE DEFENSES

       By asserting the following affirmative defenses, Verizon does not allege or

admit it has the burden of proof or the burden of persuasion with respect to any of

these matters:

                           FIRST AFFIRMATIVE DEFENSE

       Verizon reserves the right to compel contractual arbitration.

                          SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a cause of action against Verizon upon

which relief can be granted.




                                             22
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 23 of 26 PageID #:92




                        THIRD AFFIRMATIVE DEFENSE

      At all pertinent times, Verizon maintained reasonable procedures with re-

gard to the reinvestigation of any disputed claims regarding its customer’s accounts,

and Verizon followed reasonable procedures in reinvestigating Plaintiff’s disputed

customer account.

                       FOURTH AFFIRMATIVE DEFENSE

      Plaintiff is unable to prove that Verizon knew or consciously avoided knowing

that any reported information about her customer account was inaccurate. Accord-

ingly, Verizon cannot be held liable for Plaintiff’s alleged damages.

                        FIFTH AFFIRMATIVE DEFENSE

      Verizon has complied with and has not violated the Fair Credit Reporting Act

in its dealings with Plaintiff, and Verizon is entitled to each and every defense stat-

ed in the Act and any and all limitations of liability.

                        SIXTH AFFIRMATIVE DEFENSE

      Plaintiff cannot provide a causal connection between her alleged damages

and the alleged violations of the FCRA and/or the Illinois Consumer Fraud Act by

Verizon. Plaintiff cannot show that any alleged act or omission by Verizon that may

be actionable under the FCRA and/or the Illinois Consumer Fraud Act was the

cause in fact or proximate cause of her alleged damages. Accordingly, Verizon can-

not be held liable for Plaintiff’s alleged damages.




                                           23
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 24 of 26 PageID #:93




                      SEVENTH AFFIRMATIVE DEFENSE

      To the extent that Plaintiff’s alleged damages include lost opportunities or

other future speculative damages, these damages are not permitted to be recovered

under the FCRA or the Illinois Consumer Fraud Act.

                       EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s alleged damages were aggravated by the failure of Plaintiff to use

reasonable due diligence to mitigate the same. Therefore, Plaintiff’s recovery, if any,

should be barred or decreased by reason of her failure to mitigate alleged losses.

                        NINTH AFFIRMATIVE DEFENSE

      Plaintiff cannot meet the requirements of the FCRA, 15 U.S.C. § 1681n, in

order to recover punitive or statutory damages, including but not limited to the re-

covery of attorney’s fees.

                        TENTH AFFIRMATIVE DEFENSE

      Verizon has complied with and has not violated the Illinois Consumer Fraud

Act in its dealings with Plaintiff, and Verizon is entitled to each and every defense

stated in the Act and any and all limitations of liability.

                     ELEVENTH AFFIRMATIVE DEFENSE

      Plaintiff cannot meet the requirements of the Illinois Consumer Fraud Act,

815 ILCS 505/2S or any other section of the Act, in order to recover punitive or

statutory damages, including but not limited to the recovery of attorney’s fees.




                                           24
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 25 of 26 PageID #:94




                     TWELFTH AFFIRMATIVE DEFENSE

      Verizon adopts by reference the defenses, criteria, limitations, standards and

constitutional protections mandated or provided by the United States Supreme

Court in the following cases: BMW of North America, Inc. v. Gore, 517 U.S. 559

(1996); Cooper Industries, Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424 (2001);

State Farm Mut. Automobile Ins. Co. v. Campbell, 538 U.S. 408 (2003); and Safeco

Ins. Co. of America v. Burr, 551 U.S. 47 (2007).

      Verizon reserves the right to offer and rely on additional affirmative defenses

of which it becomes aware through discovery or otherwise.



     WHEREFORE, Verizon Wireless Services, LLC, prays that Plaintiff takes

nothing by way of its Complaint, that this Court dismiss Plaintiff’s Claims, enter

judgment in favor of Verizon, and grant any such other relief as the Court shall

deem just and equitable.



September 18, 2019               By: /s/ Matthew D. Kelly
                                    Matthew D. Kelly (ARDC No. 6300175)
                                    SEGAL MCCAMBRIDGE SINGER & MAHONEY, LTD.
                                    233 S. Wacker Dr., Suite 5500
                                    Chicago, Illinois 60606
                                    Phone: (312) 645-7800
                                    Fax: (312) 645-7711
                                    mkelly@smsm.com
                                    Attorneys for Verizon Wireless Services, LLC




                                         25
   Case: 1:19-cv-04763 Document #: 25 Filed: 09/18/19 Page 26 of 26 PageID #:95




                          CERTIFICATE OF SERVICE
      I hereby certify that, on September 18, 2019, I have served a copy of the fore-

going paper upon all counsel of record via the United States Court for the Northern

District of Illinois ECF Document Filing System.




                                      /s/Matthew D. Kelly
                                      Matthew D. Kelly




                                        26
